Sir, it is with great satisfaction that we see the post of President 
of the thirty seventh session of the General Assembly occupied by the 
representative of a friendly people with great historical traditions 
of struggle for freedom, peace and progress. The Hungarian people 
succeeded in preserving their dignity and personality for all time by 
heroically resisting Hitler's fascism and building a socialist 
fatherland free from foreign domination. Strong ties of friendship 
and solidarity forged during our armed struggle for national 
liberation from colonialism bind our two countries. After the 
proclamation of our independence, these ties took on a new dimension 
and scope, extending to multidisciplinary cooperation, the basis of 
which is the defense and pursuit of the fundamental interests of our 
peoples and Governments and building and defending socialism. In 
expressing our firm guarantee of close cooperation in the fulfilment 
of the weighty responsibilities that have been entrusted to you, my 
delegation joins previous speakers in warmly welcoming you and 
congratulating you on your unanimous election. We wish also to 
express our appreciation to your predecessor, Mr. Kittani, for the 
skilful and intelligent manner in which he conducted the work of the 
last regular session of the General Assembly. This was no easy task 
considering the grave crisis existing at the time in international 
relations, in which dialogue and mutual trust among nations gave way 
to cold war language, threats, aggression and intimidation. We extend 
our greetings to the Secretary General, whose action in defense of 
the Charter of the United Nations and in the endeavor to find 
peaceful solutions to world problems at the most critical times is 
deserving of the respect and confidence that the international 
community extended to him when it elected him one year ago. The 
disdain in which the United Nations is held as a privileged forum for 
discussion and for the search for peaceful solutions to international 
conflicts is expressed in the constant violation of the purposes and 
principles set forth in the Charter. The overwhelming majority of the 
speakers at this session have denounced the aggravation of the 
already critical situation prevailing in all parts of the world. 
There is an atmosphere of insecurity and latent warfare, which seems 
likely to lead to a holocaust. As if the already existing hotbeds of 
tension were not enough, we are witnessing the outbreak of new 
hotbeds and the emboldening of localized conflicts. This situation 
forces peoples to divert their human and material resources from the 
solution of problems inherent in underdevelopment, such as hunger, 
homelessness, illiteracy and disease, in order to concentrate on the 
defense of their sovereignty and on the fight to achieve and preserve 
their freedom. To the obstinate refusal to acknowledge the right of 
peoples to self determination, the peoples respond with the 
resolution to die rather than live in slavery. Harmonious relations 
and cooperation among nations require the creation of a climate of 
peace and security in the world and absolute respect for the 
fundamental right of peoples to self determination and independence. 
It was the ideals of peace, justice and liberty that inspired the 
people of Mozambique. When we took up arms against colonialism in 
Mozambique we fought to eliminate the causes of war in our county; we 
were moved by the noble aspiration to establish, with all the peoples 
of the world good and just relations founded on sovereign equality 
and mutual respect. This is a just aspiration for which all the 
peoples of the world, in which inequities and imbalances are 
increasingly felt, are prepared to fight. With the achievement of our 
national independence we established the conditions for the 
expression and development of our culture and our personality, which 
had been trampled upon and inhibited during the centuries of 
exploitation and domination. But the scope of our ideals was not 
circumscribed by the liberation of our territory alone. We were 
forced, shortly after independence, to wage another war, imposed upon 
us by Smith's racist regime.
A/37/PV.26
In expressing solidarity with the people of Zimbabwe in their just 
struggle, Mozambique was contributing to the elimination of one of 
the causes of war and instability in our area. The independence of 
Zimbabwe made it possible for a climate of relative peace to be 
restored, which enabled broad perspectives to be opened up for our 
economic development and stimulated cooperation among the countries 
of southern Africa. Since then it has become possible for us to 
concentrate our attention on the search for solutions to the numerous 
problems facing our people. Our objective is to promote the material 
and social wellbeing of all the people in Mozambique, who were denied 
this throughout the entire period of the domination of their country. 
The relative peace that we achieved was of short duration. In 
defining and using an illegal minority racist, regime as their 
principal ally in the area, the imperialist forces consciously, 
wilfully and impudently gave Pretoria the moral strength which, more 
than any technical or technological means, allows it to provoke war 
and occupy parts of the territory of Angola, a sovereign State, 
spreading death and destruction to all the front line States. This is 
a deliberate action which is typical of heir redoubled 
aggressiveness, the basis of which is the refusal of the imperialists 
to recognize the right of peoples to independence, freedom and 
peaceful and harmonious development: the face of the qualitative 
advances achieved by our people in the reconstruction of our country 
the imperialist forces have intensified their activities against the 
People's Republic of Mozambique. They are trying by all possible 
means to prevent the establishment of a civilization without 
discrimination, which the building in Mozambique of a socialist 
society, free from man's exploitation by man, represents in our part 
of the world. No longer able to rely on a political and 
administrative structure in Mozambique, something they were able to 
do until recently, imperialist forces are today resorting to other 
more insidious and brutal means of attacking us. Using as a spearhead 
the racist minority regime in South Africa, imperialism is waging a 
true undeclared war against us, committing direct armed acts of 
aggression against our country through the use of regular South 
African troops and special detachments of armed bandits. The Pretoria 
regime recruits and trains, finances and equips, arms and outfits, 
transports and supplies, evacuates and commands armed bands in 
Mozambique in order to commit crimes against our people, spread 
unrest and terror and destabilize our country. The target of these 
bandits is the helpless civilian population, intimidating them and 
committing all kinds of atrocities. They savagely torture, mutilate 
and assassinate children, women and the elderly. They rob peasants 
and loot their property. These armed bandits also perpetrate 
kidnappings and assassinations against foreign nationals who 
contribute with their labor to the progress of the People's Republic 
of Mozambique. These armed bandits are recruited by South Africa from 
among those former members of the political police force of the 
colonial regime who did not have the courage to join in the process 
of national reconstruction and thus to wipe from their hands the 
blood resulting from  their crimes. They are recruited from among 
those elements of the colonial army such as commandos and special 
units which, like the former, rushed cheaply to themselves to new 
bosses instead of waiting for the clemency of the people. They are 
recruited from among traitors to the fatherland, marginal elements 
and foreign mercenaries. The common denominator of these bandits is 
their anti social character, parasitism. Characteristics of the 
decadence of the so called free world. They do not pursue any 
political objectives. Their motivation is crime for its own sake, and 
drug the nature of their acts and their criminal motivation 
characterize them as bandits. The armed banditry taking place in our 
region today is a new phenomenon, a new form of mercenarism. In 
organizing and utilizing armed bandits, imperialism and the apartheid 
regime a aiming at implanting among the world public the false idea 
that opposition and a climate of insecurity exist in Mozambique. 
Concurrently with the acts of armed aggression, the enemy is 
infiltrating spies into our country and promoting economic sabotage. 
In promoting a vigorous campaign of slander and misinformation on the 
international scene, the enemy endeavors to project to the world the 
impression that there exists in Mozambique a permanent state of 
terror and panic. It promotes an economic blockade, thus hampering 
sound and fruitful cooperation with other peoples of the world. It 
endeavors to hamper the consolidation of our independence enforcement 
during this phase of our development process and tries to discredit 
socialism, a system freely elected by the people of Mozambique. In 
this struggle, in which the enemy is using the most subtle methods of 
aggression, our people has demonstrated the highest degree of 
critical consciousness and has become that cannot be penetrated by 
the designs of imperialist agents. We wish to express our gratitude 
in all those members of the international community that have in 
various ways extended support to us and that contributed progress of 
our country and the strengthening of fair and equitable cooperative 
relations. We reiterate our appeal to the international community to 
maximize its assistance to the People's Republic of Mozambique so as 
to enable us to reinforce our defensive capability and successfully 
to carry out the struggle gains underdevelopment. The existence of 
colonialism, racism and apartheid is the fundamental cause of the 
tension through which we are living in southern Africa and our 
permanent confrontation with the South African regime, which 
obstinately refuses to accept the course of history. South Africa 
continues to intensify its criminal actions against the South African 
people, whose struggle for national liberation is growing in scope 
and depth and spreading to practically all sectors of the economic 
and social life of the Pretoria regime. To the wave of 
assassinations, detentions, the torture of those who oppose and the 
repression of trade unions, in which many whites are now also 
militantly involved, the people of South Africa respond with positive 
actions of resistance, causing the erosion of the very establishment 
of the Pretoria regime. The people is fighting heroically against 
oppression, discrimination, repression and humiliation. Large 
sections of the white population are rising against the restriction 
of liberty, repulsed by the brutal nature of apartheid, whose 
criminal action is beginning to be felt in their own homes. Thus 
contradictions deepen in the very heart of Botha's racist minority 
regime in the face of its manifest inability to contain by force the 
liberation. struggle of the South African people under the leadership 
of the African National Congress. Confronted by a wave of popular 
uprisings, and unable to fi: 3 a solution to its internal strife, 
Pretoria chooses to generalize the conflict in the area. South Africa 
attacks and occupies part of the territory of the People's Republic 
of Angola, at the same time supporting and promoting puppet groups 
such as the Union Nacional para la Independence Total de Angola. It 
continuously and systematically commits acts of armed aggression 
against Lesotho, Botswana, Zambia and Zimbabwe, violating the 
territorial integrity of those sovereign countries and showing no 
respect whatever for the ethical conduct governing relations among 
States signatories of the Charter of the United Nations. The 
objectives pursued to bring about permanent destabilization are in 
the last analysis intended to divert ns from the struggle for 
economic independence under the Southern Africa Development 
Coordination Conference. That Conference is the weapon of the nine 
countries of the region for independent development and the gradual 
elimination of dependence on South Africa and imperialism in general. 
South Africa is taking action again.  It aimed at its disintegration 
in the face of the progress achieved in the various sectors of 
cooperation, particularly in the area of transportation and 
communication. We continue to be preoccupied with the question of 
Namibia. Arrogant and irresponsible, South Africa continues to use 
dilatory maneuvers to delay the self determination and independence 
of the people of Namibia, which, like every other people, has the 
right to freedom and independence. In Namibia, it is the people that 
is fighting for independence. That is the reality which is being 
obliterated. That is the reality which is being conjured away. That 
is why any attempt at connecting the independence of Namibia, either 
directly or indirectly, with the withdrawal of internationalist Cuban 
forces from Angola is not only intolerable interference in the 
internal affairs of the People's Republic of Angola but also a crime 
against the people of Namibia, because by this subterfuge an effort 
is being made to prolong war and massacres. The internationalist 
Cuban forces are in Angola because the racist regime in South Africa 
violated the sovereignty of that territory. Therefore we must demand, 
in the first place, the unconditional withdrawal of the invading 
South African troops from Angolan territory and an absolute guarantee 
that such aggression will not be repeated. In fact, all the 
independent countries of the area which are being threatened and 
invaded by the forces of the apartheid regime are demanding 
guarantees of security. The foreign forces which are attacking, 
assaulting and occupying independent States in southern Africa in 
violation of the sovereignty and territorial integrity of those 
States are not Cuban. The only invading forces which, as the entire 
world knows, attack and occupy the territories of the independent 
States of southern Africa are the forces of South Africa. It is 
absurd to set the security of South Africa as a pre condition for the 
independence of Namibia. Namibia is not the first country bordering 
on South Africa to fight to achieve its independence will not come 
from outside South Africa. It is the children of the people of South 
Africa who will overthrow that hideous regime from within. If it were 
a matter of involving foreign forces in the struggle for the 
liberation of South Africa, they could have used the territory of 
Zimbabwe for more than two years now and the territory of Mozambique 
for more than seven years; and the territory of other independent 
countries bordering on South Africa could have been used even 
earlier. The sovereignty of the people of Angola cannot be used as 
currency in exchange for the liberation of Namibia. The liberation of 
Namibia is an integral part of the universal emancipation movement of 
peoples. The People's Republic of Mozambique reaffirms once again its 
unconditional support for the struggle of the people of Namibia under 
the leader ship of the South West Africa People's Organization its 
only legitimate representative. As far as we are concerned, Security 
Council resolution 435 remains the political and juridical framework 
for the fair solution of this problem. No pretext designed to impede 
the implementation of that resolution can stand up to a correct 
analysis of the reality. The remaining problems could easily be 
solved if there were the essential political will on the part of 
South Africa and its allies. We are of the opinion that even during 
this session of the General Assembly it should be possible to define 
an electoral system for the election of a constituent assembly. It 
should be possible during the current session to establish the forces 
of UNTAG and a date and the conditions for a cease fire in Namibia. 
This is the International Year for the Mobilization of Sanctions 
against South Africa; nevertheless, the indices of economic growth of 
the	regime show an ever increasing connivance by Western 
countries in maintaining and reinforcing that abominable and hideous 
regime. While it is said that to apply sanctions against South Africa 
is a useless exercise, sanctions are being applied against other 
countries. Where, then, is equity, justice and integrity? Today we 
are observing the international Day of Solidarity with South African 
Political Prisoners. On this day, dedicated to the struggle, we 
salute the determination and the courage of the peoples of South 
Africa. We demand that the freedom fighters be released from South 
African prisons. The action of imperialist forces is not confined to 
southern Africa: its scope spreads throughout the African continent. 
At the present time those forces are endeavoring to implement their 
strategy aimed at the manipulation, paralysis or even disintegration 
of the Organization of African Unity, an important anti colonialist 
and anti imperialist instrument. We are certain that the African 
countries will know enough to turn down the blackmail, intimidation 
and bribery and reject the divisive tactics, and to work towards the 
consolidation of the OAU. We repeat our support for the admission of 
the Sahraoui Arab Democratic Republic to the OAU and reject the idea 
that that may be a cause for division within our continental 
organization, since it is based. The forces that will overthrow the 
apartheid regime on the principles embodied in the OAU charter and in 
the Charter of the United Nations. We reaffirm our active solidarity 
with the just struggle of the people of the Sahraoui Arab Democratic 
Republic. It is a struggle that could find its resolution through 
negotiation, which unfortunately is hampered by the intransigence of 
the Morocco regime. This intransigence is the reason for the 
protracted state of war, which threatens to spread and even involve 
other countries, because of the involvement of alien forces on the 
Moroccan side. That danger must be averted by countries which cherish 
freedom and the independence of peoples. The image of the massacres 
in Beirut is a blown  up picture of a Dantesque world transferred to 
the latter part of the twentieth century. Beirut invaded, Beirut 
bombed, Beirut besieged, deprived of water, food and medicines, will 
remain forever engraved in the history of the resistance struggle of 
peoples. It was a gratuitous demonstration of Zionist murderous fury, 
the purpose of which was the total elimination of the Palestine 
Liberation Organization. Despite the powerful weaponry unleashed by 
the Zionist regime, the PLO and the progressive Lebanese forces 
resisted the slaughter and inflicted heavy losses on the enemy. We 
hail their heroism. The People's Republic of Mozambique supports the 
struggle of the Palestinian people, with the certainty that it will 
end with the creation of a Palestinian State, autonomous and 
sovereign, and the withdrawal of Israel from all occupied Arab 
territories, which is the only acceptable solution to the conflict in 
the Middle East. The illegal occupation of East Timor continues. The 
expansionist Indonesian regime insists on the criminal occupation of 
that Territory, denying the Maubere people its inalienable right to 
self determination and independence. How many times must the events 
in Beirut be repeated in Dili before we can say enough and finally 
acknowledge the right of the Maubere people to exist and build its 
independent and sovereign State? Independence is not a privilege of 
those who are richer or more powerful. It is not an attribute of 
Moslems or Catholics. Independence is an inherent right of all 
peoples, regardless of geo strategic, religious or other 
considerations. Every people has its history, its culture, its 
personality. By preserving them, the people can face any obstacle and 
accept any sacrifice from the best of its children. It is because 
they are making such sacrifices and because their struggle is a just 
one that the Maubere people deserve our support. The curtain of 
silence drawn around the massacres and the famine to which the 
Maubere people are being subjected can no longer muffle the cries of 
the hundreds of thousands of people of Timor who are resisting the 
brutal Indonesian occupation. Both Republican and Democratic United 
States, Senators have recently called attention to the gravity of the 
situation. The situation in East Timor was compared by them to that 
of Biafra at the time of the secessionist war and that of Kampuchea 
during the Pol Pot era. They clearly admitted that the Maubere people 
had not exercised their right to self determination. We cannot watch 
these atrocities in silence. In East Timor there are people who, 
under the leadership of Frente Revclucionaria de Timor Leste 
Independents their legitimate representative, reject the annexation, 
resist Indonesian occupation and fight for the affirmation of their 
national rights. They have our admiration and our solidarity. We are 
certain that in Dili the banner of liberty of the Maubere people will 
be raised. In Korea, the presence of United States troops in the 
southern part of the territory contributes to the creation of 
tension, hampering the reunification process of the Korean nation a 
dismembered country, split in two by an imaginary line drawn in 
conformity with geo political concepts, to the detriment of national 
reality. We support the Democratic People's Republic of Korea in its 
efforts to ensure the peaceful reunification of its nation. Its 
proposals for direct negotiations between North and South Korea with 
a view to the creation of a confederated republic constitute a 
positive contribution to the unification process. In Latin America, 
Cuba, Nicaragua and Grenada are the targets of constant threats of 
aggression. The imperialist aggressiveness ranges from economic 
blockade to imminent invasion and occupation. The peace and stability 
of the area must necessarily be contingent on the cessation of the 
use or threat of force or of any type of coercion against Cuba, 
Nicaragua and Grenada, free countries which have the right to choose 
in full sovereignty their own way of achieving socio economic 
development. In Chile, El Salvador and Guatemala popular uprisings 
are developing and apologists of Western civilization are endeavoring 
to intensify their military and financial support of the 
dictatorships in the area. No bayonets can silence the people's cries 
for freedom. Fairness and moral considerations dictate that we 
support the peoples of those countries in their struggle to gain 
their freedom and tum their countries into lands free from terror and 
repression, where no one need any longer live with the fear of never 
again being reunited with his loved ones. The People's Republic of 
Mozambique reaffirms the principles of solidarity with all peoples 
who fight for their political and economic emancipation and for 
peace. We meet again in an international debate in an atmosphere 
tense and heavy with threats. The crisis expands and worsens and is 
being felt most acutely in developing countries. The dramatic effects 
of this crisis on our countries are well known: the imported 
inflation, the growing deficit in the balance of payments, the 
deterioration in the terms of trade, the food shortages, and so on. 
Developing countries are faced with all the symptoms of 
underdevelopment, where hunger is the overpowering scourge of the 
people. Specific short term and long term measures must be taken with 
a view to the eradication of the hunger and malnutrition that ravage 
Africa. Our continent is becoming ever more dependent on imports of 
food because of the lowered production and the natural catastrophes 
that have periodically devastated our region. The adoption of 
coercive economic measures aimed at the attainment of specific 
political objectives is so common today that it is as though an 
attempt were being made to replace the norms in the juridical 
instruments governing the Organization by that practice. It is thus 
that the countries that freely chose paths to development which led 
them to real independence have fallen victim to blackmail and 
pressures. Taking into account the present international economic 
situation, we are concerned by the insistence of some developed 
market economy countries on taking unilateral and arbitrary decisions 
and refusing to engage in meaningful negotiations. The initiation of 
global negotiations on international cooperation for development is 
of primary importance. The People's Republic of Mozambique calls for 
the exertion of all possible efforts during the current session of 
the General Assembly to ensure the initiation of global negotiations. 
We wish to assure the Assembly that our country will sign the 
recently adopted United Nations Convention on the Law of the Sea,' 
which establishes a new juridical order for the utilization of the 
ocean space as an instrument of justice, peace, development and 
international cooperation among States. true cooperation among States 
based on a common examination of international economic problems and 
on common action is absolutely necessary. Only then will it be 
possible for us to respond to the yearnings of all peoples for 
equitable and rational development in all parts of the world. It is 
important to ensure the appropriate conditions without delay, 
establish normal economic relations among all States, regardless of 
their socio economic systems and to reinforce international 
cooperation as a means of stabilizing peace. The exploitation of the 
weak can no longer be regarded as the right of the rich, nor can 
poverty, hunger, ignorance and disease continue to be the lot of the 
peoples of Asia, Africa and Latin America. The struggle for peace is 
the greatest preoccupation of our time and most of mankind is 
involved in it. The struggle for peace means the reduction, 
destruction and Final elimination of the causes of the conflicts that 
rage around the world: imperialism, colonialism, neo colonialism, 
racism, apartheid Zionism. It means, in addition, that we must apply 
all our efforts to achieving general and complete disarmament. That 
is why the failure of the second special session of the General 
Assembly devoted to disarmament, particularly nuclear disarmament, is 
of great concern to the People's Republic of Mozambique. The wanton 
armaments race and the use of the ocean space and the stratosphere 
for purposes of warfare are serious obstacles to development and to 
cooperation among States. Development for the peoples and the 
promotion of worthwhile social and material wellbeing cannot be 
achieved unless all available human and material resources are used 
for peaceful purposes. In the realm of the struggle for peace, the 
People's Republic of Mozambique considers that nuclear disarmament 
has the highest possible priority, since the devastating effects of 
this type of weapon represent a serious threat to our very survival. 
It is essential for the sake of all mankind to prevent a nuclear 
conflict, and this must be a matter of fundamental concern in the 
policy of every Government. A threat to peace continues in the Indian 
Ocean region, where we see the consolidation, expansion and 
nuclearization of imperialist naval and military bases. Some Western 
countries persist in their firm opposition to the convening of the 
world Conference to adopt measures to give effect to the Declaration 
of the Indian Ocean as a Zone of Peace free from nuclear weapons. We 
hope that those countries will change their position in order to make 
possible the implementation of General Assembly resolution 36/90, 
which provides for the Conference to be held during the first half of 
1983. The struggle for the implementation of peace and cooperation is 
one of our greatest priorities. Peace is necessary in the struggle 
against underdevelopment. Cooperation among the people of the world 
emerges as a necessity in the history of humanity and as an 
instrument in the struggle against underdevelopment, in particular 
through the creation of a just international order. The People's 
Republic of Mozambique reiterates its commitment to contribute, 
together with the other members of the international community, to 
the search for a just and equitable solution to the problems that 
beset all of humanity. Despite the systematic and deliberate 
violation of international legal instruments by certain Member 
States, we reaffirm our adherence to the principles and purposes of 
the Charter. The People's Republic of Mozambique expresses its full 
confidence in the Organization and in its everlasting dedication to 
the struggle for the achievement and preservation of international 
peace and security. The struggle continues.
